Title: "Circular to the Officers of the First Regiment of Infantry," 20 September 1799
From: Hamilton, Alexander
To: Officers of the First Regiment of Infantry


          
            Circular
            Sir,
            New-York Sept. 20th. 1799.
          
          When you shall have received Forthwith after the receipt of this letter you will repair to Wilmington in the State of Delaware, in order to be there employed in the recruiting Service. When Arrived there, you will immediately report yourself to me, and to Major Cass as soon as he shall arrive there, and put putting yourself under his Command. You will there find Mr. John Elliot Contractor who will is instructed to supply furnish you with Quarters and Rations.
          With consideration &c
          
            The Officers of the 1st. Regt.
            Peter Robinson—2d. Lt.
            Charles Blake—Do
            Charles Smith—Do.
            Eli B. Climson—Do.
            Thomas J. Laurance—Do.
            Lt. Peyton
            Lt Merriweather Lewis 1st. Do.
            Moses Hook—2d. Do.
          
        